Exhibit D
Alida Egipciaco

Jackson Heights, NY.


July 11,2019


RE: Daniel Egipciaco


To Whom It May Concern

As the mother of Daniel Egipciaco and his biggest supporter I have witnessed his desire to turn his life around
and to become a productive person upon his release and re-entry into society. He is a very intelligent
individual and has used his time while incarcerated to further educate himself particularly in the legal field, he
has established and executed educational programs for his fellow inmates and has been a mentor, an
example and a beacon of hope for those facing the same situation he's in. I feel he is fully rehabilitated and
will continue with the enthusiasm he now has to try to help others to lead a productive life once he's released
into society.

 I am retired and living on my own therefore my apartment is available for Daniel to come home to. He will
also have my financial support and we have friends with businesses who are willing to give him employment.

I plead you consider his release.

Yours truly,


Alida Egipciaco
